Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the AFCP 2.0 request and remarks filed on 08/24/2021.
Claims 1-20 are currently pending. 
Claims 16, 20 are currently amended.

Allowable Subject Matter
Claims 20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because the prior art does not teach limitations including: 
“generating, by the SDN controller, network device micro-topologies for each of the source and destination pairs for presentation as a third level view; mapping, by the SDN controller, an inbound value and an outbound value for at least one network device characteristic for each network device in each network device micro-topology for presentation as a fourth level view, wherein each of the first level view, the second level view, the third level view and the fourth level view are linked,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 10, 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al (US 9197569 B2) pertains to a distributed control system that comprises a hierarchy of controllers to control network devices and thereby manage network services of a software-defined network (SDN). The hierarchy of controllers including regional controllers in a lower level and root controllers in an upper level.. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2412